Citation Nr: 0405591	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-14 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
recurrent patellar subluxation, osteoarthritis, history of 
meniscus tear, right knee, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for service-connected 
instability, right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The appellant had active service from October 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

A review of the claims file shows that the veteran was last 
afforded a VA examination of his right knee in August 2002.  
The veteran submitted evidence directly to the Board in 
January 2004 with an explanation concerning why it was not 
submitted within 90 days of the September 2003 letter 
informing him of the transfer of his case to the Board, but 
without a waiver of RO consideration.  This evidence shows 
that the veteran has reported that his right knee condition 
has increased in severity, and includes medical evidence 
indicating that the range of motion in his right knee has 
decreased.  Under the circumstances, the Board finds that the 
evidence provides an insufficient basis upon which to 
adjudicate the veteran's claim, and that a remand is required 
for the scheduling of a VA medical examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:


1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his service-connected right 
knee disability since January 2003, which 
are not currently associated with the 
claims file.  After securing any 
necessary releases, the RO should obtain 
these records.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination to determine the 
extent of disability caused by his 
service-connected right knee 
disabilities.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
claims folder should be available to the 
examiner.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement in the veteran's right knee, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  All 
clinical findings and opinions, and the 
bases therefore, should be set forth in a 
detailed report.  If the veteran does not 
have pain or any of the other factors, 
that fact should be noted in the file.


3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

4.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of all of the 
evidence of record.  If either of the 
determinations remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




